Citation Nr: 9935741	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders.  

2.  Entitlement to service connection for bilateral ankle 
disorders.  

3.  Entitlement to service connection for a left hip 
disorder.  

4.  Entitlement to service connection for chronic pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Reno, Nevada.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in December 1998.  A transcript is 
of record.  

The issues of entitlement to service connection for left hip, 
bilateral knee and bilateral ankle disorders are the subjects 
of the remand portion of this decision.  


FINDINGS OF FACT

1.  There is competent evidence of left hip, bilateral ankle, 
and bilateral knee disabilities in service, of those 
disabilities currently, and of a nexus between the current 
disabilities and service.

2.  There is no competent evidence of current pneumonia or 
its residuals. 

CONCLUSION OF LAW

1.  The claims for service connection for left hip, bilateral 
ankle and bilateral knee disorders are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for chronic pneumonia is 
not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

Knee, Ankle, and Left Hip Disorders

Factual Background

The service medical records dated in February and May 1995 
show Achilles tendonitis, bilateral heel contusions and 
bilateral ankle pain of the extensors group with symptoms 
increased by walking, tenderness to heel palpation, 
tenderness to ankle palpation, and pain on contraction of the 
extensors against resistance.  

Also in May 1995, left hip pain was reported with crutch use, 
non-weight-bearing status for a stress fracture of the right 
hip and vague tenderness in the mid-inguinal region.  Left 
hip strain versus early acetabular stress reaction was 
assessed.  On a Medical Board Report in August 1995, the 
veteran continued to complain of hip pain with occasional 
numbness after prolonged Indian sitting and a clicking 
sensation more in the right hip than in the left hip areas.  
He had a mildly antalgic gait.  He was able to reproduce a 
soft tissue type clicking sensation in the medial aspects of 
the hips, bilaterally.  Bilateral hip pain was assessed.  A 
Physical Evaluation Board report indicated that he was unfit 
for duty due to bilateral hip pain.  In November 1995, he was 
assessed with chronic bilateral knee pain due to overuse, 
stable, probable patellofemoral pain syndrome.  He was to 
remain on a light duty status.  

In December 1995, the veteran was seen by a private physician 
who assessed hip joint synovitis and possible stress fracture 
with differential diagnoses of iliopsoas tendonitis/bursitis 
and symptoms of slight groin discomfort in a close packed 
position, groin discomfort reproduced by isometric hip 
flexion in the fully extended position and tenderness of the 
bilateral gluteus medius.  

VA outpatient treatment records show, in March 1996, that the 
veteran had sprained his ankle with mild edema, bilaterally.  
In May 1996, the hips showed a small annular medial left 
femoral greater trochanteric sclerotic focus, probably a bony 
island.  

On a VA examination in August 1996, there was pain in the 
groins, knees and lower extremities of undetermined origin, 
which limited the veteran's ability to exert himself, run, or 
perform strenuous activities.  

Private chiropractic records show left knee pain and 
tenderness in October 1996.  

VA clinical records in May 1998 reflect knee trauma two weeks 
previously with quadriceps and hamstrings strength at 4/5, 
bilaterally, inconsistent deep tendon reflexes, and the 
assessment of lower extremity pain and weakness, possibly 
cauda equina.  In June 1998, he was seen for a twisting 
injury of the left hip and a right knee injury from someone 
falling on it.  He wore a right knee brace.  Sciatica was 
assessed.  

On a private chiropractic examination in September 1998 
muscle imbalances associated with prolonged neurologic muscle 
weakness were diagnosed based on symptoms of bilateral hip, 
knee and gluteal pain, unstable and weak hips, decreased 
muscle strength of the legs and left hip, and absent patellar 
reflexes.  In October 1998, he reportedly had bilateral hip 
tension and pain and medial knee pain, bilaterally.  In 
November 1998, medial right knee ache and tension, right 
medial hamstrings tightness, tender iliopsoas muscles, and 
light tension around the hips were described.  

During the veteran's hearing in December 1998, he testified 
that his disabilities of the hips, knees and ankles were 
intertwined.  Because of putting all his weight on his left 
hip he felt that he developed left hip problems.  He was 
placed on crutches and other treatment regimens, which he 
felt, contributed to knee pain.  A general aching of the 
knees and ankles reportedly developed.  Then his crutches 
were discontinued and he stated that he was left with 6 
atrophied joints  

Private chiropractic reports in December 1998 reflected 
weakness of hip flexors and adductors, hip tension, twinge of 
the right knee, and pain and tightness of the hips and knees.  
In January 1999, pains of the ankles were described.  

Service connection has been established for residuals of a 
stress fracture of the right hip.  During the hearing, the 
veteran claimed that his six-joint disabilities (hips, knees 
and ankles) are interrelated, and started with the residuals 
of the right hip injury.  The medical evidence, beginning 
with the service medical records, provides some plausibility 
for this claim.  Medical statements have indicated that extra 
weight bearing on the left hip and lower extremity during 
treatment of the service connected right hip disability may 
have caused pertinent joint problems. 

Legal Criteria

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
interpreted § 3.310(a) as providing for service connection 
where the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Analysis

The veteran's service medical records show that he was seen 
with complaints relative to the left hip, both ankles and 
knees during service.  Thus there is competent evidence of 
the claimed disabilities in service.  Private and VA 
treatment records document complaints and findings referable 
to both hips, knees and ankles shortly after service.  The 
record also shows that the veteran's inservice complaints 
occurred proximate to the time of his discharge from service, 
and that he was in fact discharged due to bilateral hip pain.  
The Court has held that findings of the claimed disability 
proximate to the time of discharge from service, coupled with 
a claim filed shortly after service, can serve to supply the 
necessary nexus between the claimed disability and service.  
Hampton v. Gober, 10 Vet. App. 481 (1997), cf. Clyburn v. 
West, 12 Vet. App. 296 (1999).  Given that the veteran was 
seen for the claimed disabilities proximate to the time of 
his discharge from service, filed a claim for service 
connection for those disabilities shortly after service and 
has been treated for those disabilities since service; the 
Board concludes that the claims for service connection for 
left hip, and bilateral ankle and hip disabilities are well 
grounded.



Pneumonia

Factual Background

Service medical records show, in October 1995, that the 
veteran was hospitalized with a sore throat, cough, 
congestion, sneezing, headaches, stiff neck, and a productive 
cough.  He reportedly could not take a deep breath without 
chest pain anteriorly.  There were rhonchi of the left upper 
lobe on auscultation.  There were faint rhonchi of the left 
lower lobe of the lungs.  The right cervical nodes were 
slightly enlarged.  Chest X-ray revealed an infiltrate in the 
posterior segment of the right lower lobe of the lungs.  
Pneumonia of the right lower lobe of the lungs was diagnosed.  
It was termed resolving during hospital treatment.  

In November 1995, a follow-up examination for pneumonia 
showed that, following treatment, pneumonia of the left lower 
lobe of the lungs had resolved without fever or cough.  He 
was breathing comfortably.  The lungs were clear.  X-rays 
revealed no active disease of the lungs and no noticeable 
abnormality.  History of left lower lobe pneumonia, resolved, 
was assessed.  

On a VA general medical examination the veteran reportedly 
needed for school in October 1997, the lungs were clear.  A 
normal examination was assessed.  

An abdominal X-ray examination by VA in November 1998 showed 
no acute pulmonary infiltration.  

During the veteran's hearing in December 1998, he testified 
that inservice pneumonia resulted in loss of lung tissue that 
had not regenerated.  

Analysis

In the absence of medical evidence of current disability, a 
well-grounded claim for service connection has not been made 
out.  In this case, it is shown that the veteran had 
pneumonia during active service, but it is likewise shown 
that this disease was acute and transitory, resolving 
completely during active duty, without disabling residuals.  
Specifically, the disease was medically described as 
resolving with treatment in October 1995.  Whereas chest x-
rays showed an infiltrate in the posterior segment of the 
right lower lobe of the lungs in October 1995, follow-up X-
ray examination in November 1995 showed no active disease or 
abnormality of the lungs.  Over the ensuing years, in 1997 
and 1998, the medical evidence shows no lung abnormality from 
pneumonia or otherwise.  While the veteran testified that 
inservice pneumonia had resulted in unregenerated lung tissue 
loss, this is not medically evident and he has not indicated 
that this opinion is shared by any treating physician.  Being 
a lay person of no particular medical expertise, he is not 
competent to provide evidence of any lung defect or 
deficiency as the result of inservice pneumonia.  The 
complete medical evidence consistently shows that inservice 
pneumonia was but transient, temporary and self-limited.  It 
completely resolved with treatment and the lungs are not 
impaired as a result.  In the absence of any medical evidence 
of current lung disability, from pneumonia or otherwise, the 
claims for service connection for pneumonia must be denied as 
not well grounded.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obliged under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  This obligation depends on the 
particular facts and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case and the subsequent 
Supplemental Statement of the Case in which the appellant was 
informed that the evidence of record contains no current 
diagnosis of pneumonia, any residual thereof or any other 
lung disorder.  Furthermore, by this decision, the Board 
informs the veteran that competent medical evidence, 
demonstrating that he either manifests a chronic respiratory 
disorder of service inception or any disabling residual that 
is related to his in-service bout with pneumonia is needed to 
establish a well grounded claim for service connection.  


ORDER

The claims for service connection for left hip, bilateral 
ankle, and bilateral knee disabilities are well grounded.

The veteran not having submitted a well-grounded claim, 
service connection for chronic pneumonia is denied.  



REMAND

Once it is determined that a claim is well grounded, VA has 
the duty to assist the veteran with the development of that 
claim.  38 U.S.C.A. § 5107(a).  In the instant case the 
veteran has not been afforded an examination in order to 
determine the etiology of any current left hip, ankle or knee 
disabilities.

The RO has not adjudicated the question of secondary service 
connection in this case, to include consideration of the 
principle with regard to secondary service connection 
resulting from aggravation by service-connected disabilities 
embodied in Allen.  Thus, in light of the testimony presented 
at the December 1998 hearing described above, and in order to 
avoid any potential prejudice to the veteran, the Board upon 
REMAND will request the RO to apply the holding in Allen in 
its adjudication of the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, the RO will be 
requested to afford the veteran an examination to determine 
if there is any portion of a current left hip, knee and/or 
ankle disability which may be attributed to an altered gait 
pattern or any other anomaly caused by the service-connected 
right hip disability.  

Since the last VA examination or any medical evaluation of 
the pertinent joints, private chiropractic reports indicate 
ongoing, objective abnormalities affecting the left hip, 
knees and ankles.  

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a REMAND to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following actions:  

1.  The veteran should be requested to 
furnish information as to any treatment 
he has received for left hip, ankle or 
knee disabilities since service.  The RO 
should then take all necessary steps to 
obtain any of those records that are not 
already part of the record.

2.  An appropriate orthopedic examination 
should then be conducted to ascertain the 
current nature and extent, if any, of all 
left hip, bilateral knee and bilateral 
ankle disorders.  All indicated tests 
should be performed.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is requested to ascertain the extent, if 
any, to which current left hip, knee 
and/or ankle disorders are present and, 
if present the extent to which they are 
attributable to the service connected 
right hip disability or to the complaints 
noted in service.  The role that any 
postservice injury to any of the 
pertinent joints has played in any 
current disorder should be identified.  
If it is not possible to ascertain any of 
these matters, the examiner should 
indicate this, and why.  The rationale 
for all the conclusions reached must be 
specified.  

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for service 
connection, both direct and secondary, 
for the specified left hip, bilateral 
knee and bilateral ankle disorders.  

5.  If any of the determination remains 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations, to include those 
which govern secondary service connection 
claims.  This document should include 
detailed reasons and bases for the 
decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This is to put the veteran on notice, and in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (1999) failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is for further evidentiary 
and procedural development of the record.  No action is 
required of the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals






